Citation Nr: 1215324	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  04-38 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent prior to July 24, 2006, and a disability rating in excess of 20 percent beginning July 24, 2006, for degenerative joint disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran served on active duty from June 1998 to October 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Togus, Maine Department of Veterans' Affairs (VA) Regional Office (RO), which granted service connection for degenerative joint disease of the thoracic spine (low back condition) and assigned an initial disability rating of 10 percent, effective, November 1, 2003.  This claim has since been transferred to the New York, New York VA RO. 

In an August 2006 Supplemental Statement of the Case (SSOC) the Veteran was assigned a 20 percent disability rating for his low back condition, effective July 24, 2006. 

In May 2007, the Board denied the Veteran's claims for an initial disability rating in excess of 10 percent prior to July 24, 2006 and a disability rating in excess of 20 percent beginning July 24, 2006 for a low back condition and an initial compensable disability rating for bilateral hearing loss.  The Veteran appealed the Board's May 2007 decision to the United States Court of Appeals for Veterans Claims (Court) which, in a February 2010 memorandum decision, vacated in part the Board's May 2007 decision with respect to the claim for an initial disability rating in excess of 10 percent prior to July 24, 2006 and a disability rating in excess of 20 percent beginning July 24, 2006 for a low back condition, and remanded the case for further development, if necessary, and readjudication. 

In January 2011the Board remanded the issue on appeal for further development. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2011 the Board remanded the issues on appeal to the AMC in order for the Veteran to be afforded a new VA examination and after the development was completed then for the issuance of a Supplemental Statement of the Case (SSOC). 

The Veteran was afforded two VA examinations: May 20, 2011, and October 6, 2011.  The AMC then reviewed the record again and an issued an SSOC in January 2012.  Under the category "evidence" the AMC listed "VA Compensation and Pension examination conducted at the Hudson Valley VAMC, dated October 6, 2010 [sic]."  However, the correct date of that examination is October 6, 2011, as properly listed under adjudicative actions.  The SSOC also failed to list the May 20, 2011, VA examination in either the evidence considered by the January 2012 SSOC or as an adjudicative action.  Moreover, in the reasons and bases the AMC failed to discuss the May 20, 2011, and October 6, 2011, VA examination results and instead discussed a March 28, 2011, VA examination [sic].  The Board finds that there is no evidence that the Veteran was ever afforded a VA examination on March 28, 2011.  

The Board finds that by listing the wrong dates for the VA examinations, omitting the May 2011 VA examination from the evidence and adjudicative actions, omitting a discussion of both the May 20, 2011, and October 6, 2011, VA examinations in the reasons and bases, and by mentioning a March 28, 2011[sic] examination that the January 2012 SSOC is not only inadequate as discussed in 38 C.F.R. § 19.31(b)(3) but those mistakes are also a material defect under 38 C.F.R. § 19.31(b)(2).  Thus, the Board finds that AMC must issue a corrective SSOC that discusses both the May 2011 and October 2011 VA examinations.   




Accordingly, the case is REMANDED for the following action:

The AMC must readjudicate the issues on appeal with consideration of all of the evidence added to the claims file since the January 2011 Board remand and noting the correct dates for all VA examinations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


